                 Case 18-24073-LMI     Doc 82       Filed 10/05/20   Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

IN RE:                                         Case No. 18-24073-LMI
June E. Weathers                               Chapter 13
aka June Weathers- Scott

       Debtor.                             /

                      OBJECTION TO MOTION TO MODIFY PLAN

       Comes now, Habitat for Humanity of Greater Miami, by and through its undersigned

attorney, and hereby files its objection to Debtor’s motion to modify plan (Doc. No. 78) and

states as follows:

        1.     Debtor filed this case on November 12, 2018 when Debtor filed a voluntary

petition under Chapter 13 of the Bankruptcy Code.

        2.     On February 5, 2019, Secured Creditor, Habitat for Humanity of Greater Miami,

being serviced through TIAA, FSB, filed claim 3-2 which listed total claim of $4,034.58 for a

mortgage encumbering real property collateral located at 12222 Southwest 203rd Street, Miami,

FL 33177.

        3.     On August 7, 2019 Secured Creditor, Habitat for Humanity of Greater Miami,

being serviced through TIAA, FSB, filed a supplement 2 Notice of Post-petition fees, expenses

and Charges for a hazard insurance advance made March 22, 2019 of $3,467.00.

        4.     On May 13, 2020 Secured Creditor, Habitat for Humanity of Greater Miami, being

serviced through TIAA, FSB, filed another supplement 2 Notice of Post-petition fees, expenses

and Charges for a hazard insurance advance made March 25, 2020 of $3,928.00.

        5.     On August 26, 2020, Debtor filed it’s a Motion to Modify Plan to pay Habitat for

Humanity of Greater Miami’s mortgage and two notices of post-petition advances however the plan
               Case 18-24073-LMI         Doc 82      Filed 10/05/20     Page 2 of 3




is short and does not pay back the amounts listed in full in the related Fifth Modified Plan (Doc. No.

80).

        6.     Habitat for Humanity of Greater Miami requests the Debtor file a Sixth Modified

plan to correct the calculation errors contained in the Fifth Modified plan.

       Wherefore, Habitat for Humanity of Greater Miami requests this deny Debtor’s motion to

Modify plan and require a Sixth Modified Plan as the Fifth Modified plan should not become the

confirmed plan of reorganization.

                                               /s/Steven G. Powrozek
                                               Steven G. Powrozek
                                               FL Bar # 0316120
                                               Shapiro, Fishman & Gaché, LLP
                                               Attorney for Secured Creditor
                                               4630 Woodland Corporate Blvd.
                                               Suite 100
                                               Tampa, FL 33614
                                               Telephone: 813-367-5813
                                               Fax: (813) 880-8800
                                               E-mail: spowrozek@logs.com
               Case 18-24073-LMI        Doc 82       Filed 10/05/20   Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and I am in Compliance with the additional qualifications to practice

in the Court as set forth in Local Rule 2090-1(A).

       I hereby certify that a true and correct copy of the foregoing objection to Motion to

Modify Chapter 13 plan was furnished via First Class U.S. Mail or via CM/ECF electronic filing

on this 5th day of October 2020, to the following:

June E. Weathers, 12222 Southwest 203rd Street, Miami, FL 33177

Carolina A Lombardi, 4343 West Flagler Street, #100, Miami, FL 33134

Nancy K. Neidich, POB 279806, Miramar, FL 33027

United States Trustee, 51 SW First Avenue, Suite 1204, Miami, FL 33130

                                             /s/Steven G. Powrozek
                                             Steven G. Powrozek
                                             FL Bar # 0316120
                                             Shapiro, Fishman & Gaché, LLP
                                             Attorney for Secured Creditor
                                             4630 Woodland Corporate Blvd.
                                             Suite 100
                                             Tampa, FL 33614
                                             Telephone: 813-367-5813
                                             Fax: (813) 880-8800
                                             E-mail: spowrozek@logs.com

18-313248
